DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, 15, and 19 are objected to because of the following informalities:  
Claims 3 and 15 do not end in a period.  
In claim 7, line 9,  the term “hydroxypropoylmethylcellulose (HPMC)” should be:  
-- hydroxypropylmethycellulose (HPMC) --.
In claim 19, line 9,  the term “hydroxypropoylmethylcellulose (HPMC)” should be:  
-- hydroxypropylmethycellulose (HPMC) --.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-11, 13-18 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,442,733. Although the the conflicting claims encompass all of the limitations as set forth in the prior patent and therefore are rendered obvious by said claims.
As for claim 1, this claim is obvious based on the combination of claims 1, 5-6 and the combination of claims 10 and 27.  Note that the claim 1 of the prior patent recites a cement, water, a foaming agent, and a rheology-modifying agent in amounts that encompass the claimed amounts.  Claims 5 and 6 recite that an additive material selected from gypsum, silica fume, fumed silica, plaster of Paris, fly ash, slag, rock and fiber may be added in a particular amount and claim 6 (which depends from claim 5) recites the amount of fiber that can be added.  Accordingly this suggests that a fiber may be added in combination with another additive material and this would therefore render obvious claim 1.  Further according to the combination of claims 10 and 27 it is clear that both an additive material and a fiber can be present.  Accordingly claim 1 is obvious over the claims the prior patent.
As for claim 2, the types of cements recited in claims 1 and 10 of the prior patent are the same as instantly claimed.
As for claim 3, the recited properties are listed in claims 1 and 10 of the prior patent.
As for claim 4, these secondary materials are recited in claims 5 and 27 of the prior patent.
As for claim 5, these types of fibers are recited in claims 6 and 27 of the prior patent.
As for claim 6, these types of rheology modifying agents are recited in claim 1 of the prior patent.

As for claim 10, the types of cements recited in claims 1 and 10 of the prior patent are the same as instantly claimed.
As for claim 11, these types of rheology modifying agents are recited in claim 1 of the prior patent.
As for claim 13, this claim is rendered obvious by the combination of claims 10 and 27 of the prior patent.  Note that the claim 10 of the prior patent recites a method comprising the components of cement, water, a foaming agent, and a rheology-modifying agent in amounts that encompass the claimed amounts.  According to claim 27 it is clear that both an additive material and a fiber can be present.
	As for claim 14, claim 10 of the prior patent recites the claimed cements.
	As for claim 15, these properties are found in claim 10 of the prior patent.
	As for claim 16, these secondary materials are recited in claim 27 of the prior patent.

	As for claim 18, these types of rheology-modifying agents are recited in claim 10 of the prior patent.
	As for claim 29, this claim is rendered obvious by the combination of claims 10 and 27 of the prior patent.  Note that the claim 10 of the prior patent recites a method comprising the components of cement, water, a foaming agent, and a rheology-modifying agent in amounts that encompass the claimed amounts.  According to claim 27 it is clear that both an additive material and a fiber can be present.
	As for claim 30, claim 10 of the prior patent recites the claimed cements.
	As for claim 31, these types of rheology-modifying agents are recited in claim 10 of the prior patent.
	Accordingly, based on the above reasoning, the instant claims are obvious over the claims of the prior patent.

Allowable Subject Matter
Claims 7-8, 12, 19-28 and 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or fairly suggest the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
March 8, 2021